DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2018 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references AAPA and Gu individually with regard to claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The AAPA teaches the claimed invention of a compound parabolic concentrator (CPC) other than using an inflated membrane.  The Gu reference also uses a parabolic concentrator that uses an inflated membrane to for the parabola.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Here one of ordinary skill in the art, when presented with two inventions, both of parabolic concentrators, would have found it obvious to construct the CPC using the inflated membrane suggested by the Gu reference since it’s more compact and/or lightweight than a non-collapsible parabolic concentrator shell.  It is further noted Gu in fact teaches using a reflective feature (inner wall 315), while claim 1 fails to specify how and where “one reflective membrane” is used in the claimed invention.  Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings contain new matter not supported by the original disclosure.  New Figs. 3 and 4 depict both a photovoltaic receiver 40 and a heat exchanger 50 being disposed beneath, and thus external to, a transparent cover 30 and a CPC 10, respectively.  The original disclosure only stated that “photovoltaic receivers or heat exchangers can be sealed into the assembly” and suggests that the photovoltaic receivers or heat exchangers are sealed inside the assembly, therefore there lacks any teaching of: 1) disposing the photovoltaic receiver and the heat exchanger underneath and external to the assembly as depicted by drawing, 2) the transparent cover and the photovoltaic receiver or the heat exchanger having substantially the same size as depicted by drawing.
Applicant is required to remove the new matter or clearly point out how it is supported by the original disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (AAPA, disclosed in Fig. 1 and its description by applicant as prior art) in view of U.S. Patent 9,709,300 to Gu (previously published Jan. 22, 2015 and provisionally filed Oct. 7, 2013).  
With regard to claim 1, the AAPA teaches a compound parabolic concentrator (CPC) that is a non-image concentrator having an input aperture (Aperture) and an exit aperture (Receiver).  The AAPA does not teach using inflated membranes to form the CPC.  Gu teaches an inflatable light weight solar cooker comprising at least two clear membranes (inflatable upper chamber substantially transparent refractive upper lens 305 maybe of clear polyester film and a substantially transparent lower lens 320 also may be of clear polyester film) and one reflective membrane (substantially reflective inner wall 315 comprises a flexible material selected from the group consisting of reflective polyester film, reflective polyvinyl film, 
It would have been obvious to one having ordinary skill in the art to modify the AAPA by forming the CPC using transparent film/membrane as described by Gu, in order to create very compact and light weight solar cookers because they want to store or carry the solar cooker so that they are more prepared for emergency, where limited fuel, energy, and electric power are available.
With regard to claims 2, 3, it is noted that the “can be” clauses in claims 2, 3 do not require the assembly to be inflated with helium or hydrogen or photovoltaic receivers and heat exchangers to be sealed into the assembly.  Rather the subject limitation only requires that it could, if desired, to do so.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  If it is not desired, then it is not required.  Consequently, these limitations are not considered to be further limiting, and it may or may not be considered in examining the claims.  (See MPEP 2111.04)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Gu as applied to claim 1 above, and further in view of U.S. PGPub 2017/0324373 to Shanfelt et al.  Gu teaches the inflatable solar concentrator but does not specify using hydrogen or helium to fill the concentrator.  Shanfelt also teaches an inflator solar heat and photovoltaic collector which can be “inflated with a gas that is lighter than air, such as helium, and used for tethered or non-tethered flight.  Such an embodiment can be used for aerial displays or signs, or attached to a ‘self-powered’ drone.”  It would have been obvious to one having ordinary skill in the art to modify Gu’s invention by inflating the solar concentrator with helium as .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Gu as applied to claim 1 above, and further in view of CN 202058773 U to Li et al.  AAPA and Gu suggest the claimed CPC but not using the photovoltaic receivers or heat exchangers.  Li teaches a non-imaging solar concentrator module provided with the sealed shell in the non-imaging solar concentrator and a solar cell receiver cover to form a sealed high-concentration-ratio photovoltaic (HCPV) module so as to prevent dust in the sealed shell from external environment and to avoid water vapor, chemical substance in the air and moisture, thus prolonging service life of a component, and hence improving photoelectric conversion efficiency and reliability.  It thus would have been obvious to one having ordinary skill in the art to modify AAPA and Gu by incorporating the photovoltaic receiver sealed in the module as suggested by Li, for the same advantages.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLIE Y PENG/Primary Examiner, Art Unit 3649